                               Case 19-25286-RAM                       Doc 68   Filed 08/21/20     Page 1 of 24
Fill in this information to identify the case:

            Children First Consultants, Inc.
Debtor Name __________________________________________________________________


                                        SouthernDistrict
United States Bankruptcy Court for the: _______ Districtofof Florida
                                                          ________

                                                                                                                      Check if this is an
Case number: 19-25286-RAM
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                             12/17

Month:                July 2020
                     ___________                                                                Date report filed:    08/20/2020
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                   Behavior Therapy
Line of business: ________________________                                                      NAISC code:           631330
                                                                                                                      ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                          Children First Consultants Inc
                                            ____________________________________________

Original signature of responsible party     ____________________________________________

Printed name of responsible party           Sofia Aneas
                                            ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No        N/A
         If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?                                                      
                                                                                                                           ✔                
    2.   Do you plan to continue to operate the business next month?                                                       
                                                                                                                           ✔                
    3.   Have you paid all of your bills on time?                                                                                 
                                                                                                                                   ✔         
    4.   Did you pay your employees on time?                                                                                               
                                                                                                                                             ✔

    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                   
                                                                                                                           ✔                
    6.   Have you timely filed your tax returns and paid all of your taxes?                                                
                                                                                                                           ✔                
    7.   Have you timely filed all other required government filings?                                                      
                                                                                                                           ✔                
    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   
                                                                                                                           ✔                
    9.   Have you timely paid all of your insurance premiums?                                                              
                                                                                                                           ✔                
         If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?                                                           
                                                                                                                                   ✔         
    11. Have you sold any assets other than inventory?                                                                            
                                                                                                                                   ✔         
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                     
                                                                                                                                   ✔         
    13. Did any insurance company cancel your policy?                                                                             
                                                                                                                                   ✔         
    14. Did you have any unusual or significant unanticipated expenses?                                                           
                                                                                                                                   ✔         
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                       
                                                                                                                                   ✔         
    16. Has anyone made an investment in your business?                                                                           
                                                                                                                                   ✔         
Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                      page 1
                             Case 19-25286-RAM              Doc 68       Filed 08/21/20            Page 2 of 24

Debtor Name   Children  First Consultants, Inc.
              _______________________________________________________                             19-25286-RAM
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                            
                                                                                                                                  ✔      
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                              
                                                                                                                                  ✔      


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                17,346.72
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                                604.13
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                               672.21
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +          -68.08
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                17,278.64
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                           9,587.50
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                           page 2
                             Case 19-25286-RAM                  Doc 68    Filed 08/21/20           Page 3 of 24

Debtor Name   Children  First Consultants, Inc.
              _______________________________________________________                                19-25286-RAM
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         1,501,979.20
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                           0
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                           0
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                       1,075.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                      Column B                     Column C
                                        Projected                 –   Actual                   =   Difference

                                        Copy lines 35-37 from         Copy lines 20-22 of          Subtract Column B
                                        the previous month’s          this report.                 from Column A.
                                        report.
                                                 0.00
                                        $ ____________            –          604.13
                                                                      $ ____________
                                                                                               =          604.13
                                                                                                   $ ____________
    32. Cash receipts
                                              388.67                         672.21            =          283.54
    33. Cash disbursements              $ ____________            –   $ ____________               $ ____________

                                              -388.67             –          -68.08            =         -320.59
    34. Net cash flow                   $ ____________                $ ____________               $ ____________


    35. Total projected cash receipts for the next month:                                                                                0.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                      394.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                       -394.00




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
                            Case 19-25286-RAM                Doc 68      Filed 08/21/20           Page 4 of 24

Debtor Name   Children  First Consultants, Inc.
              _______________________________________________________                             19-25286-RAM
                                                                                      Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    
    ✔   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ✔
       39. Bank reconciliation reports for each account.

    ✔
       40. Financial reports such as an income statement (profit & loss) and/or balance sheet.


    
    ✔   41. Budget, projection, or forecast reports.


       42. Project, job costing, or work-in-progress reports.




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 4


         Print                     Save As...                                                                                Reset
Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 5 of 24




           Exhibit “A”
               Case 19-25286-RAM           Doc 68   Filed 08/21/20     Page 6 of 24




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov

In re:                                                 Case No.: 19-25286-RAM

CHILDREN FIRST CONSULTANTS, INC.,                      Chapter 11

         Debtor.                       /

         Children First Consultants, Inc. has accounts payables that it has not paid, as detailed on

Exhibit “E.”
Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 7 of 24




           Exhibit “C”
                           Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 8 of 24


        Exhibit C

DATE    DESCRIPTION                                                          AMOUNT



  17-Jul Florida Blue Payment                                                     604.13
Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 9 of 24




           Exhibit “D”
                         Case 19-25286-RAM            Doc 68      Filed 08/21/20      Page 10 of 24


       Exhibit D

DATE   DESCRIPTION                                                                            AMOUNT



 1-Jul Recurring Card Purchase 06/30 Amazon Prime*MS23C9Y Amzn.Com/Bill WA Card 1733 $13.09   $    13.09
 2-Jul Card Purchase 07/02 Google Gsuite_Childre 650-2530000 CA Card 1733 18.00               $    18.00
 3-Jul Recurring Card Purchase 07/03 Public Storage 00116 800-567-0759 FL Card 0179 76.77     $    76.77
 6-Jul Recurring Card Purchase 07/03 Dropbox*Cttqkdc2Sbgs 888-4468396 De Card 1733 75.00      $    75.00
 6-Jul Recurring Card Purchase 07/06 Int*Quickbooks Online 800-446-8848 CA Card 1733 70.00    $    70.00
13-Jul Recurring Card Purchase 07/11 Adobe Acropro Subs 408-536-6000 CA Card 1733 24.99       $    24.99
20-Jul Website creation payment                                                               $   230.00
22-Jul Recurring Card Purchase 07/21 His*Hiscox Inc 888-202-3007 NY Card 1733 98.83           $    98.83
27-Jul Recurring Card Purchase 07/27 J2 *Myfax Services 877-437-3607 CA Card 1733 10.00       $    10.00
27-Jul Recurring Card Purchase 07/25 Google *Google Storag 855-836-3987 CA Card 1733 1.99     $     1.99
29-Jul Counter check                                                                          $     2.00
31-Jul Card Purchase 07/30 Fedex 395283636269 Memphis TN Card 1733 38.45                      $    38.45
31-Jul Recurring Card Purchase 07/30 Amazon Prime*Mv7Br3I Amzn.Com/Bill WA Card 1733 13.09    $    13.09
                                                                                              $   672.21
Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 11 of 24




           Exhibit “E”
                       Case 19-25286-RAM        Doc 68       Filed 08/21/20    Page 12 of 24


Who is owed the money          Purpose of Debt                 Amount       Due Date
Mirta Garcia                   Services Rendered Nov 15-30     $ 637.50     12/8/2019
Mirta Garcia                   Services Rendered Nov 15-30     $ 650.00     12/8/2019
T & R Franco Corp              Services Rendered Nov 15-30     $ 1,575.00   12/8/2019
                                                               $ 2,862.50

Who is owed the money          Purpose of Debt                 Amount       Due Date
Mirta Garcia                   Services Rendered Dec 1-15      $ 675.00     1/10/2019
Mirta Garcia                   Services Rendered Dec 1-15      $ 750.00     1/10/2019
T & R Franco Corp              Services Rendered Dec 1-31      $ 2,800.00   1/10/2019
Alonso Therapy Services Corp   Services Rendered Dec 1-31      $ 2,500.00   1/10/2019
                                                               $ 6,725.00
                               Total                           $ 9,587.50
Case 19-25286-RAM   Doc 68   Filed 08/21/20   Page 13 of 24




            Exhibit “F”
           Case 19-25286-RAM       Doc 68      Filed 08/21/20         Page 14 of 24

                      Children First Consultants Inc
                                A/R AGING SUMMARY
                                   As of July 31, 2020


           CURRENT     1 - 30       31 - 60        61 - 90             91 AND OVER           TOTAL
AHCA                                                                    1,483,279.82   $1,483,279.82
Wellcare                                                                  18,699.46      $18,699.46
TOTAL         $0.00    $0.00         $0.00          $0.00              $1,501,979.28   $1,501,979.28




                      Wednesday, August 12, 2020 02:46 PM GMT-04:00                             1/1
                        Case 19-25286-RAM              Doc 68   Filed 08/21/20          Page 15 of 24


        CHASEO                                                                    July 01, 2020 through July 31, 2020
       JPMorgan Chase Bank, N.A.                                           Account Number:                        J7151
       P 0 Box 182051
       Columbus, OH 43218-2051

                                                                        CUSTOMER SERVICE INFORMATION
                                                                        Web site:                             Chase.com
                                                                        Service Center:                   1-800-242-7338
    00123043 ORE 02121021420 NNNNNNNNNNN 100000000064 0000              Deaf and Hard of Hearing:         1-800-242-7383
    CHILDREN FIRST CONSULTANTS INC                                      Para Espanol:                     1-888-622-4273
    DEBTOR-IN-POSSESSION 19-25286                                       International Calls:              1-713-262-1679
    5246 SW 8TH ST STE 208-D
    CORAL GABLES FL 33134-2375




jCHECKINGSUMMARYj_c_h_a_~_T_0_~_1 _~_s_~_~_s_c_he_c_~_~_ _~--~~-~~~--~
                                              INSTANCES                AMOUNT
Beginning Balance                                                   $17,346.72
Deposits and Additions                                                  604.13
ATM & Debit Card Withdrawals                         11                -440.21
Electronic Withdrawals                                                 -230.00
Fees                                                                      -2.00
Ending Balance                                       14             $17,278.64



jDEPOSITSANDADDITIONS~I-----~-~~-~-~~
DATE          DESCRIPTION                                                                                               AMOUNT
07/17         Remote Online Deposit                                                                                     $604.13
Total Deposits and Additions                                                                                            $604.13


!ATM & DEBIT CARD WITHDRAWALS!.....------------
DATE      DESCRIPTION                                                                                                   AMOUNT
07/01     Recurring Gard    Purchase 06/30 Amazon Prime*MS23C9Y Amzn.Com/Bill WA Card 1733                               $13.09
07/02     Card Purchase          07/02 Google Gsuite Childre 650-2530000 CA Card 1733                                     18.00
07/03     Recurring Card    Purchase 07/03 Public Storage 00116 800-567-0759 FL Card 0179                                 76.77
07/06     Recurring Card    Purchase 07/03 Dropbox*Cttqkdc2Sbgs 888-4468396 De Card 1733                                  75.00
07106     Recurring Card    Purchase 07/06 lnt*Quickbooks Online 800-446-8848 CA Card 1733                                70.00
07113     Recurring Card    Purchase 07/11 Adobe Acropro Subs 408-536-6000 CA Card 1733                                   24.99
07/22     Recurring Card    Purchase 07/21 His*Hiscox Inc 888-202-3007 NY Card 1733                                       98.83
07/27     Recurring Card    Purchase 07/27 J2 *Myfax Services 877-437-3607 CA Card 1733                                   10.00
07/27     Recurring Card    Purchase 07/25 Google *Google Storag 855-836-3987 CA Card 1733                                 1.99
07/31     Card Purchase          07/30 Fedex 395283636269 Memphis TN Card 1733                                            38.45
07/31     Recurring Card    Purchase 07/30 Amazon Prime*Mv7Br31 Amzn.Com/Bill WA Card 1733                                13.09
Total ATM & Debit Card Withdrawals                                                                                      $440.21


j~M&DEBITCARDSUMMARYI~~----------~
Oxana Garkavchenko Card 0179
                            Total ATM Withdrawals & Debits                                                               $0.00
                            Total Card Purchases                                                                        $76.77

                                                                                                          Page 1of4
                       Case 19-25286-RAM              Doc 68     Filed 08/21/20           Page 16 of 24


         CHASEO                                                                    July 01, 2020 through July 31, 2020
                                                                               Account Number:                         7151


                          Total Card Deposits & Credits                                                                      $0.00
S9fia Aneas Card 1733
                          Total ATM Withdrawals & Debits                                                                     $0.00
                          Total Card Purchases                                                                             $363.44
                          Total Card Deposits & Credits                                                                      $0.00
ATM & Debit Card Totals
                          Total ATM Withdrawals & Debits                                                                     $0.00
                          Total Card Purchases                                                                             $440.21
                          Total Card Deposits & Credits                                                                      $0.00

!ELECTRONIC WITHDRAWALS!
 DATE    DESCRIPTION                                                                                                       AMOUNT
 07/20   Quickpay With Zelle Payment To Luzmarina Sanz Jpm403338852                                                        $230.00
 Total Electronic Withdrawals                                                                                              $230.00



 DATE    DESCRIPTION                                                                                                        AMOUNT
 07/29   Counter Check                                                                                                       $2.00
 Total Fees                                                                                                                  $2.00

The monthly service fee of $12.00 was waived this period because you maintained a minimum daily balance of $1,500.00
or more.


IDAILy ENDING BALANCE I
DATE                       AMOUNT            DATE                    AMOUNT              DATE                               AMOUNT

07/01                  $17,333.63            07113                 17,068.87            07127                              17,332.18
07/02                     17,315.63          07/17                 17,673.00            07/29                              17,330.18
07/03                     17,238.86         07120                  17,443.00            07/31                              17,278.64
07106                     17,093.86          07/22                 17,344.17


ISERVICECHARGESUMMARYI~~~~~~~~~~~~~-
TRANSACTIONS FOR SERVICE FEE CALCULATION                                                         NUMBER OF TRANSACTIONS
Checks Paid I Debits                                                                                                         11
Deposits I Credits                                                                                                            0
Deposited Items                                                                                                               0
Transaction Total                                                                                                            11

SERVICE FEE CALCULATION                                                                                               AMOUNT
Service Fee                                                                                                           $12.00
Service Fee Credit                                                                                                   -$12.00
Net Service Fee                                                                                                            $0.00
Excessive Transaction Fees (Above 100)                                                                                     $0.00
Total Service Fees                                                                                                         $0.00




                                                                                                           Page   2 of 4
                         Case 19-25286-RAM                       Doc 68           Filed 08/21/20              Page 17 of 24


      CHASEO                                                                                           July 01. 2020 through July ~1. 2020
                                                                                                 Account Number:                             7151




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
incorrect or if you need more information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
                Your name and account number
         •      The dollar amount of the suspected error
         •      A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation .
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears.
you must notity the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase Bani<, N.A. Member FDlC


                                                                                               1Ei}    JPMorgan Chase Bank, N.A. Member FDIC
                                                                                               ~




                                                                                                                                Page 3of 4
    Case 19-25286-RAM     Doc 68       Filed 08/21/20            Page 18 of 24


CHASEO                                                     July 01, 2020 through July 31, 2020
                                                       Account Number:   :                   17151




                  This Page Intentionally Left Blank




                                                                                   Page   4of4
8/12/2020                        Case 19-25286-RAM                       Doc 68        Filed 08/21/20               Page 19 of 24
                                                                    Children First Consultants Inc

                                                          TOTAL BUS CHK (7151), Period Ending 07/31/2020

                                                                         RECONCILIATION REPORT

                                                                         Reconciled on: 08/12/2020

                                                                         Reconciled by: Soﬁa Aneas

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                                   USD

  Statement beginning balance                                                                                                           17,346.72
  Checks and payments cleared (13)                                                                                                        -672.21
  Deposits and other credits cleared (1)                                                                                                   604.13
  Statement ending balance                                                                                                              17,278.64

  Register balance as of 07/31/2020                                                                                                     17,278.64
  Cleared transactions after 07/31/2020                                                                                                      0.00
  Uncleared transactions after 07/31/2020                                                                                                 -595.09
  Register balance as of 08/12/2020                                                                                                     16,683.55



  Details

  Checks and payments cleared (13)

  DATE                             TYPE                              REF NO.                         PAYEE                          AMOUNT (USD)
  07/01/2020                       Expense                                                           Amazon                                -13.09
  07/02/2020                       Expense                                                           Google                                -18.00
  07/03/2020                       Expense                                                                                                 -76.77
  07/06/2020                       Expense                                                                                                 -75.00
  07/06/2020                       Expense                                                                                                 -70.00
  07/13/2020                       Expense                                                                                                 -24.99
  07/20/2020                       Expense                                                                                                -230.00
  07/22/2020                       Expense                                                                                                 -98.83
  07/27/2020                       Expense                                                           MyFax                                 -10.00
  07/27/2020                       Expense                                                           Google                                 -1.99
  07/29/2020                       Expense                                                                                                  -2.00
  07/31/2020                       Expense                                                                                                 -38.45
  07/31/2020                       Expense                                                           Amazon                                -13.09

  Total                                                                                                                                  -672.21


  Deposits and other credits cleared (1)

  DATE                             TYPE                              REF NO.                         PAYEE                          AMOUNT (USD)
  07/17/2020                       Deposit                           1                               Florida Blue                          604.13

  Total                                                                                                                                   604.13


  Additional Information

  Uncleared checks and payments after 07/31/2020

  DATE                             TYPE                              REF NO.                         PAYEE                          AMOUNT (USD)
  08/03/2020                       Expense                                                                                                 -82.10
  08/03/2020                       Expense                                                           Google                                -18.00
  08/04/2020                       Check                             2348                            Us Trustee                           -325.00
  08/04/2020                       Expense                                                                                                 -75.00
  08/06/2020                       Expense                                                                                                 -70.00
  08/11/2020                       Expense                                                                                                 -24.99

  Total                                                                                                                                  -595.09




                                                                                                                                                1/1
                            Case 19-25286-RAM         Doc 68      Filed 08/21/20        Page 20 of 24

                                       Children First Consultants Inc
                                                     PROFIT AND LOSS
                                                      January - July, 2020


                                                                                                          TOTAL
Income
 Sales                                                                                                   6,162.04
Total Income                                                                                            $6,162.04
GROSS PROFIT                                                                                            $6,162.04
Expenses
 Accounting Software Licence                                                                              623.82
 Advertising & Marketing                                                                                  263.45
 Bank Charges & Fees                                                                                         2.00
 Insurance                                                                                                494.19
 Legal & Professional Services                                                                           2,570.00
 Office Supplies                                                                                          754.67
 Other Business Expenses                                                                                  980.39
 Rent & Lease                                                                                             576.77
 Taxes & Licenses                                                                                         150.00
 Therapy Licence Software                                                                                 486.92
 Therapy Supplies                                                                                          -44.50
 Utilities                                                                                                 70.00
Total Expenses                                                                                          $6,927.71
NET OPERATING INCOME                                                                                    $ -765.67
NET INCOME                                                                                              $ -765.67




                                   Cash Basis Wednesday, August 12, 2020 02:48 PM GMT-04:00                  1/1
                               Case 19-25286-RAM            Doc 68       Filed 08/21/20        Page 21 of 24

                                             Children First Consultants Inc
                                                            BALANCE SHEET
                                                             As of July 31, 2020


                                                                                                                     TOTAL
ASSETS
 Current Assets
 Bank Accounts
  TOTAL BUS CHK (7151)                                                                                            17,278.64
 Total Bank Accounts                                                                                             $17,278.64
 Accounts Receivable
  Accounts Receivable (A/R)                                                                                     1,501,979.28
 Total Accounts Receivable                                                                                     $1,501,979.28
 Other Current Assets
  Uncategorized Asset                                                                                                   0.00
 Total Other Current Assets                                                                                           $0.00
 Total Current Assets                                                                                          $1,519,257.92
 Other Assets
 Loan to Health First Consultants Inc                                                                               1,510.00
 Total Other Assets                                                                                               $1,510.00
TOTAL ASSETS                                                                                                   $1,520,767.92

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   Accounts Payable (A/P)                                                                                        958,486.41
  Total Accounts Payable                                                                                        $958,486.41
  Other Current Liabilities
   Direct Deposit Payable                                                                                               0.00
   Loan from Shareholder                                                                                          36,836.00
   Payroll Liabilities
    Federal Taxes (941/944)                                                                                         6,711.90
    Federal Unemployment (940)                                                                                       -370.00
    FL Unemployment Tax                                                                                                 0.00
    Humana                                                                                                              0.00
    Salaries Payable                                                                                             105,000.00
   Total Payroll Liabilities                                                                                     111,341.90
  Total Other Current Liabilities                                                                               $148,177.90
 Total Current Liabilities                                                                                     $1,106,664.31
 Total Liabilities                                                                                             $1,106,664.31
 Equity
 Owners Distribution                                                                                           -1,005,500.00
 Retained Earnings                                                                                              1,425,915.16
 Net Income                                                                                                        -6,311.55
 Total Equity                                                                                                   $414,103.61
TOTAL LIABILITIES AND EQUITY                                                                                   $1,520,767.92




                                        Accrual Basis Wednesday, August 12, 2020 02:47 PM GMT-04:00                     1/1
                                                        NAME OF COMPANY CHILDREN FIRST CONSULTANTS INC

Weeks Projection
DRAFT & PRELIMINARY          Week 1       Week 2     Week 3       Week 4      Week 5      Week 6     Week 7      Week 8                               Week 9       Week 10     Week 11      Week 12         Week 13      Week 14       Week 15
                           11-10/11-16 11/17-11/23 11/24-11/30 12/01-12/07 12/08-12/14 12/15-12/21 12/22-12/28 12/29-1/04                          1/05-1/11     1/12-1/18   1/19-1/25    1/26-2/1        2/2-2/8      2/9 -2/15     2/16-2/22
Cash on Bank                  14051.33
Revenues
  Wellcare                                              $8,753.02                        $5,616.16       $5,552.62                     $6,696.00                 $      -                 $        -                   $      -
  Medicaid

Total Revenue              $14,051.33            -          8,753.02          -           8,435.55        5,552.62          -          $6,696.00                        -           -              -             -            -              -
Cost of Revenue
   Cost of Revenue

Total Cost of Revenue      $        -      $     -      $        -     $      -      $         -     $         -     $      -      $         -                   $      -    $      -     $        -      $      -     $      -      $       -

Gross Revenue              $ 14,051.33     $     -      $ 8,753.02     $      -      $ 8,435.55      $ 5,552.62      $      -      $ 6,696.00                    $      -    $      -     $        -      $      -     $      -      $       -


Operating Expenses
  Rent/STORAGE                                                                 500                                                           500                                               $109.26
  Dropbox                                                                   $75.00                                                        $75.00                                                $75.00
  Adobe                                                                                     $25.00                                                      $25.00
  Google                                                                    $18.00                                                        $18.00                                                $18.00
  Quickbooks                                   $30.00                       $70.00                                        $30.00                        $70.00                   $70.00                                                   $70.00
  Supplies                                                                  $80.00                                                        $80.00                                                 $0.00
  Amazon                                                                    $14.00                                                        $14.00                                                $14.00
  Bank Service Fee                                          $60.00                                                        $60.00                                                 $12.00                                                   $12.00
  Fax                                                       $40.00                                                        $40.00                                                 $10.00                                                   $10.00
  Professional Fees            $3,350.00                 $6,270.10                       $2,267.00       $3,069.70                     $4,062.50                                              $6,725.00
  Google Storage
  Hiscox Insurance




                                                                                                                                             -

Total Operating Expenses   $ 3,350.00      $   30.00    $ 6,370.10     $   757.00    $ 2,292.00      $ 3,069.70      $   130.00    $ 4,749.50      $    95.00    $      -    $    92.00       $6,941.26        $0.00         $0.00        $92.00
                                                                                                                                                                        -                                       -             -

Weekly Cash Flow           $ 10,701.33     $   (30.00) $ 2,382.92      $   (757.00) $ 6,143.55       $ 2,482.92      $   (130.00) $ 1,946.50       $    (95.00) $       -    $   (92.00) $ (6,941.26) $          -     $      -      $    (92.00)

Cash on Hand
Operating Balance          $       -    $ 10,701.33      ######## $ 13,054.25 $ 12,297.25 $ 18,440.80 $ 20,923.72 $ 20,793.72 $ 22,740.22 $ 22,645.22                        $ 22,645.22 $ 22,553.22 $ 15,611.96       $ 15,611.96   $ 15,611.96
Cash Receipts +              14,051.33          -         8,753.02        -      8,435.55    5,552.62         -      6,696.00         -           -                                  -           -           -                 -             -
Cash Disbursements -         (3,350.00)      (30.00)     (6,370.10)   (757.00)  (2,292.00)  (3,069.70)    (130.00)  (4,749.50)     (95.00)        -                               (92.00)  (6,941.26)        -                 -          (92.00)
Total =New Cash Balance    $ 10,701.33 $ 10,671.33       ######## $ 12,297.25 $ 18,440.80 $ 20,923.72 $ 20,793.72 $ 22,740.22 $ 22,645.22 $ 22,645.22                        $ 22,553.22 $ 15,611.96 $ 15,611.96       $ 15,611.96   $ 15,519.96
Weeks Projection
DRAFT & PRELIMINARY          Week 16       Week 17       Week 18      Week 19      Week 20      Week 21       Week 22       Wek 23       Week 24       Week 25       Week 26      Week 27       Week 28       Week 29       Week 30
                           2/23-2/29     3/1-3/7       3/8-3/14     3/15-3/21    3/22-3/28    3/29-4/4      4/5-4/11     4/12-4/18     4/19-4/25     4/26-5/2      5/3-5/9      5/10-5/16     5/17-5/23     5/24-5/30     5/31-6/6
Cash on Bank
Revenues
  Wellcare                 $      -                    $      -                  $      -                   $      -                   $      -      $      -      $      -     $      -      $      -      $      -      $       -
  Medicaid

Total Revenue                     -             -             -            -            -            -             -            -             -             -             -            -             -             -              -
Cost of Revenue
   Cost of Revenue

Total Cost of Revenue      $      -      $      -      $      -     $      -     $      -     $      -      $      -     $      -      $      -      $      -      $      -     $      -      $      -      $      -      $       -

Gross Revenue              $      -      $      -      $      -     $      -     $      -     $      -      $      -     $      -      $      -      $      -      $      -     $      -      $      -      $      -      $       -


Operating Expenses
  Rent/STORAGE                                $76.77                                               $76.77                                                 $76.77
  Dropbox                                     $75.00                                               $75.00                                                 $75.00
  Adobe                                                                 $24.99                                                              $24.99                                                                             $24.99
  Google                                      $18.00                                               $18.00                                                 $18.00
  Quickbooks                                                                         $70.00                                                 $70.00                                                                             $70.00
  Supplies                                     $0.00                                                $0.00                                                  $0.00
  Amazon                                      $13.09                                               $13.09                                                 $13.09
  Bank Service Fee                                                                   $12.00                                                 $12.00                                                                             $12.00
  Fax                                                                                $10.00                                                 $10.00                                                                             $10.00
  Professional Fees
  Google Storage                                                                      $1.99                                                  $1.99                                                                              $1.99
  Hiscox Insurance                                                                                                                          $98.83




Total Operating Expenses         $0.00       $182.86        $0.00       $24.99       $93.99       $182.86        $0.00         $0.00       $217.81       $182.86        $0.00         $0.00         $0.00         $0.00       $118.98
                                  -                          -                                                    -             -                                                      -             -             -

Weekly Cash Flow           $      -      $   (182.86) $       -     $   (24.99) $    (93.99) $    (182.86) $       -     $      -      $   (217.81) $    (182.86) $       -     $      -      $      -      $      -      $   (118.98)

Cash on Hand
Operating Balance          $ 15,519.96   $ 15,519.96 $ 15,337.10    $ 15,337.10 $ 15,312.11 $ 15,218.12 $ 15,035.26      $ 15,035.26   $ 15,035.26 $ 14,817.45 $ 14,634.59      $ 14,634.59   $ 14,634.59   $ 14,634.59   $ 14,634.59
Cash Receipts +                    -             -           -              -           -           -           -                -             -           -           -                -             -             -             -
Cash Disbursements -               -         (182.86)        -           (24.99)     (93.99)    (182.86)        -                -         (217.81)    (182.86)        -                -             -             -         (118.98)
Total =New Cash Balance    $ 15,519.96   $ 15,337.10 $ 15,337.10    $ 15,312.11 $ 15,218.12 $ 15,035.26 $ 15,035.26      $ 15,035.26   $ 14,817.45 $ 14,634.59 $ 14,634.59      $ 14,634.59   $ 14,634.59   $ 14,634.59   $ 14,515.61
Weeks Projection
DRAFT & PRELIMINARY          Week 31       Week 32      Week 33       Week34        Week 34      Week 35       Week 36       Week 37          Total
                           6/7-6/13      6/14-6/20    6/21-6/27     6/27-7/4      7/5-7/11     7/12-7/18     7/19-7/25     7/26-8/1
Cash on Bank
Revenues
  Wellcare                 $      -      $      -     $      -      $      -      $      -     $   604.13    $      -      $       -      $27,221.93
  Medicaid
                                                                                                                                          $       -
Total Revenue                     -             -            -             -             -            -             -              -      $ 43,488.52
Cost of Revenue
   Cost of Revenue                                                                                                                                    0

Total Cost of Revenue      $      -      $      -     $      -      $      -      $      -     $      -      $      -      $       -      $       -

Gross Revenue              $      -      $      -     $      -      $      -      $      -     $      -      $      -      $       -      $ 43,488.52


Operating Expenses
  Rent/STORAGE                  $76.77                                   $76.77                                                 $76.77     $1,569.88
  Dropbox                       $75.00                                   $75.00                                                 $75.00       $675.00
  Adobe                                                    $24.99                                                 $24.99                     $174.95
  Google                        $18.00                                   $18.00                                                 $18.00       $162.00
  Quickbooks                                               $70.00                                                 $70.00                     $690.00
  Supplies                       $0.00                                    $0.00                                                  $0.00       $160.00
  Amazon                        $13.09                                   $13.09                                                 $13.09       $120.54
  Bank Service Fee                                         $12.00                                                 $12.00                     $204.00
  Fax                                                      $10.00                                                 $10.00                       $0.00
  Professional Fees                                                                                                                       $25,744.30
  Google Storage                                            $1.99                                                  $1.99                       $9.95
  Hiscox Insurance                                         $98.83                                                 $98.83                     $296.49




                                                                                                                                                  -
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                                                                                  -
                                                                                                                                                  -

Total Operating Expenses       $182.86        $0.00       $217.81       $182.86        $0.00         $0.00       $217.81       $182.86    $ 29,957.11
                                               -                                        -             -

Weekly Cash Flow           $   (182.86) $       -     $   (217.81) $    (182.86) $       -     $      -      $   (217.81) $    (182.86)   $ 15,611.96

Cash on Hand
Operating Balance          $ 14,515.61 $ 14,332.75    $ 14,332.75 $ 14,114.94 $ 13,932.08      $ 13,932.08   $ 13,932.08   $ 13,714.27
Cash Receipts +                    -           -              -           -                            -
Cash Disbursements -           (182.86)        -          (217.81)    (182.86)        -                -         (217.81)    (182.86)
Total =New Cash Balance    $ 14,332.75 $ 14,332.75    $ 14,114.94 $ 13,932.08 $ 13,932.08      $ 13,932.08   $ 13,714.27 $ 13,531.41
